[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1704

                        UNITED STATES,

                          Appellee,

                              v.

        MICHAEL CRUZ-REYES, A/K/A SEALED DEFENDANT 1,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




     Edgar R. Vega Pabon on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Camille Velez-
Rive, Assistant United States Attorney, on brief for appellee.




                         July 5, 2000
             Per Curiam.   After a thorough review of the record

and    of   the   submissions   of   the    parties,   we   affirm   the

district court’s decision to detain the defendant based on

risk of flight.

             The evidence proffered by the government showed

that    appellant    Michael    Cruz   Reyes     (“Cruz”)    possesses

extensive financial resources, and Cruz lied to Pretrial

Services about those resources.            In light of the extent of

those resources and Cruz’ dishonest statements, the amount

of the bond suggested by Cruz seems woefully inadequate,

especially where the real estate securing that bond does not

belong to Cruz.      For a defendant allegedly involved in drug

trafficking of this magnitude, forfeiture of bond may be

“simply a cost of doing business.”          United States v. Jessup,

757 F.2d 378, 385 (1st Cir. 1985) (quoting S.Rep. No. 225,

98th Cong., 1 st Sess. 23-24 (1983), reprinted in 1984 U.S.Code

Cong. & Admin. News, pp. 26, 27).

             We find no error in the lower court’s decision to

discount the evidence of Cruz’ self-surrender in the instant

matter, in light of the government’s proffer indicating Cruz

fled from an officer attempting to arrest him in a 1995


                                 -2-
incident.     Further, the lower court was entitled to reject

Cruz’ suggestion that he be placed on electronic monitoring;

while increasing the likelihood that flight will be detected

(and thereby deterring flight), electronic monitoring is not

always effective.           See United States v. O’Brien, 895 F.2d
810,   815-16       (1 st   Cir.    1990)   (recognizing     that   while

electronic monitoring acts as a deterrent against flight,

defendants do escape while being monitored and are never

found).     We see no error in the lower court’s conclusion

that in light of all the factors in § 3142(g), electronic

monitoring      would        be     insufficient    here,     especially

considering the financial resources of the defendant, the

inadequate bond offered, and Cruz’ prior false statements.

            Finally, while the witnesses who make up the bulk

of   the   government’s       case    against   Cruz   are   cooperating

witnesses, and therefore are more vulnerable to impeachment

attempts, we find no error in the lower court’s reliance on

that evidence, see 18 U.S.C. § 3142(g)(2), especially since

more   than   one     witness      apparently   identifies   Cruz   as   a

significant actor in the charged conspiracy.

            Affirmed.        1st Cir. Loc. R. 27(c).




                                      -3-